Citation Nr: 1515532	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a right shoulder disability; entitlement to service connection for a bilateral knee disability; entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder; whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On December 4, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

By an August 2010 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder.  In October 2010, the Veteran filed a notice of disagreement, and in October 2012, he perfected his appeal.  In a November 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  In August 2012, he filed a notice of disagreement, and in February 2013, he perfected his appeal.  

However, during his December 2013 hearing before the Board, the Veteran withdrew his appeal regarding his claims to reopen the issue of entitlement to service connection for a low back disorder and for entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability is dismissed.

The appeal as to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment is dismissed.


REMAND

After a thorough review of the evidence of record, the Board believes that a remand is necessary to ensure that the record is complete before issuing its decision on the issues of entitlement to service connection for a right shoulder disability; entitlement to service connection for a bilateral knee disability; entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder; whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability.  

The Veteran contends that his right shoulder disability, bilateral knee disability, acquired psychiatric disability, left shoulder disability, and left elbow disability were caused by a motor vehicle accident which occurred in Panama in 1982.  While the service treatment records show that the Veteran was involved in a motor vehicle accident in Panama in 1982 and that he sustained multiple bruises and abrasions, the only injury documented from that accident was a left forearm fracture.  

However, a notation in the Veteran's service treatment records dated July 1984 notes that the Veteran sustained a right knee injury during a car wreck two weeks before.  He reported that he was admitted to the hospital and released.  This statement is corroborated by a record completed by the Deputy Warden of the Huttonsville Correctional Center in Huttonsville, West Virginia in September 1985, which reveals that the Veteran was incarcerated at that facility in March 1985 after a conviction for felony D.U.I. which resulted in a car wreck causing a death.  The date of offense noted was in July 1984.

Some, but not all, of the Veteran's service personnel records (SPRs) are associated with the claims file.  The SPRs in the file reflect that the Veteran was in Panama from December 1981 to December 1983, and that he was stationed at Fort Stewart, Georgia from December 1983 until his discharge.  

Initially, as only some of the Veteran's SPRs are associated with the claims file, the Board believes that all of his SPRs should be obtained for review.  Additionally, as the Veteran's service treatment records note that he was admitted to a hospital in July 1984 following a car wreck, the RO should request that the Veteran identify the hospital in which he received treatment in July 1984 following a motor vehicle accident.  If the Veteran does not identify a hospital, the RO should request all clinical records for the Veteran from the U.S. Army Hospital at Fort Stewart, Georgia from June 1984 through August 1984.

Last, the Board acknowledges the Veteran's allegations that the record is not complete because some of his service treatment records are sealed and he is not able to disclose their contents.  While there is no evidence of record to support the Veteran's allegations, because the Veteran's claim must be remanded for additional development, and to ensure that any such additional evidence does not exist, the RO should contact the National Personnel Records Center (NPRC) and request that it determine if there are any classified service medical or personnel records for the Veteran, specifically concerning his duties during his service in Panama.  If such records exist, the RO should request that these records be released to VA.  If such records are not in the possession of the NPRC, the RO should request that they identify what government agency would keep such records.  If such records do not exist, the RO should include a formal determination as to that fact and notify the Veteran accordingly.  If such records exist but cannot be released to VA, the RO should notify the Veteran of such.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and all other appropriate sources to obtain the Veteran's complete service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of the hospital in which he received treatment following his July 1984 motor vehicle accident.  Thereafter, attempt to obtain all treatment records from any facility identified. 

3.  Contact the NPRC or other appropriate authorities and request all clinical records of treatment of the Veteran at the U.S. Army Hospital at Fort Stewart, Georgia from June 1984 to August 1984.  Any attempts to obtain these records should be documented in the claims file.

4.  If the RO determines that any of the above records do not exist or that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that it is ultimately his responsibility to provide the information identified.  The Veteran and his representative must then be given an opportunity to respond.

5.  Contact the NPRC and request that it determine if there are any classified service treatment or personnel records for the Veteran, primarily as it relates to events surrounding his service in Panama from December 1981 to December 1983.  If such records exist, request that these records be released to VA.  If such records are not in the possession of the NPRC, request that they identify what government agency would keep such records. 

A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  If classified records exist but due to their classification cannot be released to VA, this information should be provided to the Veteran.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


